                      IN THE UNITED STATES DISTRICT COURT
                   FOR THE EASTERN DISTRICT OF PENNSYLVANIA


 MARINO RODIREQUEZ,

                        Plaintiff,
                                                                 CIVIL ACTION
        v.                                                       NO. 17-4294

 SCI-MERCER, et al.,

                        Defendants.


                                            ORDER

       AND NOW, this 9th day of April 2019, upon consideration of Petitioner’s Petition for a

Writ of Habeas Corpus (Doc. No. 1), the Government’s Response (Doc. No. 15), the Report and

Recommendation of United States Magistrate Judge Elizabeth T. Hey (Doc. No. 18), and

Petitioner’s Objections to the Report and Recommendation (Doc. No. 22), it is ORDERED that:

       1.     The Report and Recommendation (Doc. No. 18) is APPROVED and ADOPTED.

       2.     The Petition for a Writ of Habeas Corpus (Doc. No. 1) is DENIED.

       3.     A Certificate of Appealability SHALL NOT issue because, based on the analysis

              contained in the Magistrate Judge’s Report and Recommendation, as approved and

              adopted by this Court, a reasonable jurist could not conclude that the Court is

              incorrect in denying and dismissing the Habeas Petition.             See 28 U.S.C. §

              2253(c)(2); Slack v. McDaniel, 529 U.S. 473 (2000).

       4.     The Clerk of Court shall close this case for statistical purposes.

                                                     BY THE COURT:



                                                     / s/ J oel H. S l om sk y
                                                     JOEL H. SLOMSKY, J.
